Citation Nr: 0740561	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-31 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  What evaluation is warranted for lumbar spondylosis from 
November 8, 2004?

2.  What evaluation is warranted for degenerative changes of 
the left knee from November 8, 2004?

3.  What evaluation is warranted for osteoarthritis of the 
right knee from November 8, 2004?

4.  What evaluation is warranted for chondromalacia patellae 
of the right knee from November 8, 2004?

5.  Entitlement to a rating in excess of 20 percent for post 
operative residuals of a left knee injury with instability.




REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
December 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May and June 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The Board also notes that the veteran appeared to submit a 
claim for a total disability rating based on individual 
unemployability (TDIU) in his October 2007 statement.  This 
matter should be referred back to the RO for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2007 statement, the veteran indicated that he 
continued to receive treatment for his knee and back 
disabilities.  He also asserted that there were on-line 
medical records as well as treatment by the VA for his 
disabilities on appeal.  Yet, there is no indication in the 
record that the RO made any attempt to request such treatment 
records.  Copies of those reports should be requested.  
38 C.F.R. § 3.159(c)(1) (2007).

Additionally, the veteran's statements indicate that his 
symptomatology may have worsened since his last VA 
examination in December 2004. Additionally, the June 2005 
chiropractic report indicated complaints of pain radiating 
from the low back to the veteran's leg.  Whether an 
examination is sufficiently contemporaneous to properly rate 
the current severity of the veteran's disability depends on 
the particular circumstances of the individual case.  Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  In the instant case, the 
veteran submitted an October 2007 statement asserting that 
his back and knee disabilities continue to worsen.  
Therefore, the veteran should undergo additional VA 
examinations of his lumbar spine and bilateral knee disorders 
in order to accurately assess the severity, symptomatology, 
and manifestations of his disabilities.  38 U.S.C.A. § 
5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Finally, the RO should send the veteran notice under the 
VCAA, informing the veteran and his representative of what 
evidence was necessary both for an increased rating and for 
an effective date, what evidence the veteran should provide 
to the VA, what evidence the VA would attempt to obtain on 
the veteran's behalf, and that the veteran should submit all 
pertinent evidence in his possession.  38 U.S.C.A. §§ 5103, 
5103A (West 2002). 

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran with 
proper VCAA notice of the information and 
evidence necessary to establish an 
effective date, including; notice of what 
evidence, if any, the veteran is expected 
to obtain and submit, what evidence will 
be retrieved by the VA, and inform the 
veteran that he should provide any 
evidence in his possession that pertains 
to the claims.  

2.  The RO should ask the veteran to 
provide the names, addresses, and dates 
of treatment of any VA and non-VA 
providers, who treated him for either his 
knee or lumbar disorders since December 
2004.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of all pertinent treatment 
records.  If the RO is unsuccessful in 
its efforts to obtain any such evidence, 
it should so inform the veteran of its 
inability to obtain the evidence and 
request that the veteran submit such 
evidence.  

3.  After completion of the foregoing, 
the veteran should be scheduled for a VA 
examination to ascertain the nature and 
severity of his right and left knee 
disabilities, in accordance with the 
applicable rating criteria.  The claims 
files must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner is to conduct 
all necessary testing and evaluation 
needed to evaluate the nature and extent 
of this disorder, including range of 
motion studies.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to the 
disorder.  A complete rationale must be 
provided for any opinion offered.  

4.  The appellant should also be afforded 
a VA examination to determine the 
severity of his lumbar spondylosis.  The 
claims files must be made available to 
and reviewed by the examiner prior to the 
examination.  Such tests as the examining 
physician deems necessary should be 
performed.  Range of motion studies must 
be conducted.  All findings should be 
reported in detail.  The examiner should 
specifically identify the nerve or 
nerves, if any, that are affected by 
lumbar spondylosis, and discuss the 
severity of the impairment caused by the 
affected nerve(s).  The examiner must 
state whether there is any paralysis, 
neuralgia or neuritis due to an affected 
nerve, and the degree of any impairment.  
The examiner must state whether the 
veteran's lumbar spondylosis has caused 
him to develop an intervertebral disc 
syndrome, and if so whether he has 
incapacitating episodes.  If 
incapacitating episodes are determined to 
exist, the examiner should state the 
total duration during the past 12 
months.  An incapacitating episode is 
defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  The basis for any 
findings of an intervertebral disc 
syndrome and associated incapacitating 
episodes should be fully explained.
 
5.  For both the lumbar and bilateral 
knee disorders the examiners 
must determine whether the affected joint 
causes weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability.  If so, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion whether pain  significantly 
limits functional ability during flare-
ups or when the lumbar spine or knees are 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

8.  After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

